Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.6 
Embodiment 2 - Figs. 2.1-2.9
Embodiment 3 - Figs. 3.1-3.9 
Embodiment 4 - Figs. 4.1-4.6
Embodiment 5 - Figs. 5.1-5.2 
Embodiment 6 - Figs. 6.1-6.2
Embodiment 7 - Figs. 7.1-7.2 
Embodiment 8 - Figs. 8.1-8.2
Embodiment 9 - Figs. 9.1-9.2
Embodiment 10 - Figs. 10.1-10.2
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The differences in the overall design create patentably distinct designs.
[AltContent: textbox (Group II)][AltContent: connector][AltContent: textbox (Group I)]

    PNG
    media_image1.png
    540
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    447
    media_image2.png
    Greyscale















    PNG
    media_image3.png
    533
    519
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (Group III)][AltContent: textbox (Group IV)]

    PNG
    media_image4.png
    470
    424
    media_image4.png
    Greyscale















[AltContent: connector]

[AltContent: connector][AltContent: textbox (Group VI)][AltContent: textbox (Group V)]

    PNG
    media_image5.png
    487
    485
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    462
    480
    media_image6.png
    Greyscale

















[AltContent: connector]
    PNG
    media_image7.png
    483
    492
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    224
    225
    media_image8.png
    Greyscale













[AltContent: connector]
[AltContent: connector]
    PNG
    media_image9.png
    482
    488
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    487
    482
    media_image10.png
    Greyscale




















Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiments 5
Group VI: Embodiments 6 - 10

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Renumbering of the drawing figures in any elected Group is not required. To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and to maintain consistency with the published International Registration, the numbering of the drawing figures included in the elected Group should not be changed even if non-elected embodiments are cancelled.
In replying to this Refusal electing a Group for prosecution, applicant should also consider amending
the application to cancel the drawing figures and remove the description corresponding to the
nonelected Group(s), and to correct inventorship, as appropriate, resulting from such amendment
pursuant to 37 CFR 1.48. See MPEP 602.01(c)(1). Applicant should note that correcting
inventorship after an Office action on the merits has been given or mailed in the application will
require an additional fee pursuant to 37 CFR 1.48(c).
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.


Conclusion
The application is refused according to 35 U.S.C. 112 (a) and (b). A response is required in reply to the Office action to avoid abandonment of the application. 
Reply Reminder to All Refusals 
Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notes on Correspondence 
Applicant may contact examiner via email at patricia.palasik@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be
signed by an attorney or agent registered to practice before the USPTO. Applicants may submit
replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Palasik whose telephone number 571-272-2638. The examiner can normally be reached Monday-Thursday, from 7:00 to 5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A PALASIK/             Primary Examiner, Art Unit 2918                                                                                                                                                                                           
	September 9, 2022